Citation Nr: 0529229	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from December 1941 to April 
1946.  The veteran died in November 1982, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.

In the appellant's VA Form 9, Appeal to Board of Veterans' 
Appeals, she requested a hearing be scheduled before the 
Board in Washington, D.C.  In October 2005, however, she 
advised the Board that she would not able to travel to the 
United States and requested that her hearing be rescheduled 
as a video conference.  This request is both timely and for 
good cause.  As such, the claims folder must be sent to 
Manila so that it may be reviewed in preparation for a video 
conference and the video conference scheduled.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

Schedule the appellant for a video 
conference hearing before the Board to be 
held at the local office. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


